Case: 20-10590     Document: 00515700600         Page: 1     Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 8, 2021
                                  No. 20-10590                             Lyle W. Cayce
                                Summary Calendar                                Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kenneth Wayne Walker, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:06-CR-79-3


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Kenneth Wayne Walker, Jr., appeals the revocation of his supervised
   release and the sentence of 24 months of imprisonment and 60 months of
   supervised release imposed under 18 U.S.C. § 3583(g).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10590      Document: 00515700600           Page: 2    Date Filed: 01/08/2021




                                     No. 20-10590


          Relying on United States v. Haymond, 139 S. Ct. 2369 (2019), Walker
   first argues § 3583(g) is unconstitutional because it requires the district court
   to revoke a defendant’s supervised release and impose a prison sentence
   without affording the defendant the constitutional right to have the
   allegations proven to a jury beyond a reasonable doubt. Because Walker did
   not assert this argument in the district court, plain error review applies. See
   Puckett v. United States, 556 U.S. 129, 135 (2009). Walker correctly concedes
   that his argument under plain error review is foreclosed. Because “there
   currently is no caselaw from either the Supreme Court or this court extending
   Haymond to § 3583(g) revocations, the district court could not have
   committed any clear or obvious error in applying the statute.” Badgett v.
   United States, 957 F.3d 536, 541 (5th Cir. 2020) (internal quotation marks and
   citation omitted), cert. denied, 2020 WL 6551838 (U.S. Nov. 9, 2020) (No.
   20-5851).
          Walker next argues that his sentence is substantively unreasonable
   because, by treating revocation as mandatory under § 3583(g), the district
   court considered an improper factor and made a clear error of judgment in
   balancing the sentencing factors. He also argues that the district court’s
   statements that his sentence would “address” his supervised release
   violations and serve as “deterrence” showed that the district court
   considered punishment, which is an improper factor in a revocation sentence.
   A district court may consider the factors under 18 U.S.C. § 3553(a) when
   imposing a sentence in connection with a mandatory revocation under
   § 3583(g), but it is not required to do so. See United States v. Illies, 805 F.3d
   607, 609 (5th Cir. 2015).
          Even assuming, arguendo, that treating his revocation as mandatory
   was an improper factor, the district court stated that it would have imposed
   the same sentence regardless of whether revocation was mandatory.
   Furthermore, Walker has not explained how the district court’s other



                                          2
Case: 20-10590     Document: 00515700600           Page: 3   Date Filed: 01/08/2021




                                    No. 20-10590


   statements evinced a desire to punish, assuming arguendo that the need to
   punish was an impermissible factor under § 3583(g). Accordingly, Walker
   has not shown that his sentence was substantively unreasonable. See United
   States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
          The district court’s judgment is AFFIRMED.




                                         3